March 14, 1975


The Honorable Eugene Rurrcll                   Opinion No. H-    554
County Attorney
County of Burnet                               Re: Applicability of the Open
Burnet, Texar 78611                            Meetingr Act and the Open
                                               Recordr Act to a horpital
                                               authority.

Dear Mr.   Rurrell:

        You have arked whether a Horpital Authority, created by city
ordinance purruant to article 443le, lection ‘3. ir a “governmental
body” for purporee of the Open Meetingr Act, article 6252-17, V. T. C. S.,
and the Open Recordr Act, article 6252-17a, V. T. C. S.

        Both the Open Meeting8 Act and the Open Record@ Act define
“governmental   body” to include:

                      . . . .

                . . . every deliberative body having rule-making
                or qua&judicial   power and &reified   a# a depari-
                ment, agency, or political rubdivirion of a county
                or city. . .
                Art. 6252-17, lec. l(c) and art. 6252-17a, eec. 2(1)(c).

        In our opinion a Horpital Authority ir a department or agency of
the city which createa it. Two True courtr have implicitly lo held in
the courme of deciding that euch an authority  performe a governmental
function and ie immune from tort liability.   Childr v. Greenville Hortital
Authority, 479 S. W. 2d 399 (Tex. Civ. App. --Texarkana 1972, writ
rd’d n. r. e.); Bayleer v. Richardeon Hortitxl Authority,     508 S. W. 2d
189~(Tex. Civ. App. --Eartland    1974, writ ref’d n. r. e.).




                                     p. 2491
                                                                                 i


The Honorable   Eugene Rurrell    page 2     (H-554)



        In reaching thie reeult, the court in Chia    ruronad   that the
Sbte’e exemption from tort liability “eactende to municipal acte or
fun&one performed ae agent of the rtate. ” 479 S. W. 2d at 400. The
Horpital Authority in Childr warncreated under article 4437e. V. T. C. S.,
lnd,ae the court derctimt,       war “a body politic and corporate. ‘I

         The deternlination that a Horpital Authority perform. a govsrn-
mental f uactfon and ir an agent of the city which treater it for purporer
of tort liability aleo controlr ite clarrification  under the Open Meetingr
and Open Recordr Actm.        Both articb    6252-17 and 6252-17a are remedial
acts, intended to open government meetinge and recordr to the public,
and rhould be liberally conetrued to achieve their objective.      m
Independent School Dirtrict v. Pecor-Baretow Independent School Dirtrict,
466 S. W. 2d 377 (Tex. Civ. App. --San Antonio 1971, no writ).

        The Board of Mrectorr which controlr the authority ie a deliberative
body havi~S rule-meklng     power within the meaning of both Act,r. Itr
powerm include employment of an executive director and ether employeer,
section 5, article 4437e, V. T. C. S. ; conrtrukklng, operating, and maintain-
ing horpitalr,  rection 6; irruing revenue bondr and negotiating the termr
and conditiona therefor,   lectione 4 and 7.

                                 SUMMARY

                     A Horpital Authority created by city ordinance
                purrumt   to article 4437e, V. T. C. S., ie a “govern-
                mental body” for purporer of the Open Meetings Act,
                article 6252-37, V. T. C. S., and the Open Record*
                Act, article 625247a, V. T. C. S.

                                                Very truly yourr,



                                             &i$ihci~
                                                Attorney   Goneral   of Taxar




                                   p. 2492
The Honorable   Eugene   Rurmell   page 3    (H-554)




APPROVED:


5i3-74&
DAVID M. KENDALL,        Firrt Amirtant




Opinion Committee

111




                                   p. 2493